 Case 1:19-cr-00020-LPS Document 60 Filed 11/10/20 Page 1 of 14 PageID #: 276



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


United States of America,

              Plaintiff,

       V.                                          Criminal Action No. 19-20-LPS

Jeremy Thompson,

              Defendant.


David C. Weiss, Dylan J. Steinberg, U.S. ATTORNEY'S OFFICE, DISTRICT OF
DELAWARE, Wilmington, DE

       Attorneys for United States of America


Edson A. Bostic, Eleni Kousoulis, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Wilmington, DE

       Attorneys for Defendants




                                  MEMORANDUM OPINION




November 10, 2020
Wilmington, Delaware
 Case 1:19-cr-00020-LPS Document 60 Filed 11/10/20 Page 2 of 14 PageID #: 277




       Defendant Jeremy Thompson is charged with four drug and firearm offenses. (D.I. 34)

He has filed multiple pretrial motions, including to suppress certain evidence. (See D.I. 26; see

also D.I. 27-30) The motions have been fully briefed (see D.I. 26-30, 33 , 51 , 53-55) and the

Court conducted an evidentiary hearing on March 5, 2020 (see D.I. 47-48) ("Tr.").

I.     BACKGROUND 1

       On September 27, 2018, Dover Police had an individual in custody on drug-related

charges. (Tr. at 35 , 49) Delaware State Probation Officer Rick Porter, who has been assigned to

Dover's Safe Streets unit for the last 15 years, requested to speak with the individual.2 (Id.)

According to Porter, the individual (hereinafter, "the Confidential Informant") told him that he

had purchased heroin from Defendant Jeremy Thompson and his girlfriend, Jasmin Carter, both

of whom were currently staying in Room 153 at the Super 8 Motel in Dover3 and were operating

a black Kia Soul with mud along the wheel well. (Id.) The Confidential Informant also told

Porter that Defendant and Ms. Carter were selling large amounts of heroin and that he had

observed drugs and a silver and black firearm in the motel room the week before. (Id. at 35, 52)

Porter acknowledges that the Confidential Informant provided this information in an effort to


       1
        The recitation of the relevant facts incorporates the Court' s findings based on the
evidence presented. (See, e.g., D.I. 53 at 2-8)
       2
        The record does not indicate how Porter found out about the arrest or why he asked to
speak with the individual.
       3
         During the evidentiary hearing, Porter testified that Defendant had been staying at the
Super 8 Motel for "several days." (Tr. at 71) According to the motel registry, however, it
appears that Defendant had booked the hotel room for only one night, from September 27-28,
2018. (See D.I. 53 Ex. A) Defendant requests this document - which was not available at the
time of the hearing- be admitted into evidence (D.I. 53 at 4 n.3), which the Court hereby grants.
Defendant does not argue that this apparent discrepancy between Porter's testimony and the
motel registration is dispositive of any issue in the motion to suppress.

                                                  1
Case 1:19-cr-00020-LPS Document 60 Filed 11/10/20 Page 3 of 14 PageID #: 278




help himself. (Id. at 49)

       Porter testified that he was already familiar with Ms. Carter because he had arrested her

for drugs offenses two times. (Tr. at 35) Defendant and Ms. Carter had also been arrested

together three weeks prior to September 27, 2018, for a drug offense. (Id. at 36) Law

enforcement was also aware that the two were apparently in a romantic relationship. (Id.)

Moreover, Porter testified that he had seen Ms. Carter operating a Kia Soul about one week prior

to September 28, 2018. (Id. at 36, 56)

       Following his conversation with the Confidential Informant, Porter conducted searches

on Defendant and Ms. Carter in state databases. (Tr. at 36) According to Porter, the Delaware

Automated Correctional System showed that Ms. Carter was still on active probation, and the

Delaware Criminal Justice Information System showed that Defendant was wanted in Delaware

Superior Court for civil contempt but was not on probation. (Id. at 37, 53-55) Upon learning of

Ms. Carter' s probation status, Porter obtained verbal approval from his supervisor for an

administrative search of Room 153 at the Super 8 Motel. (Id. at 36-41 , 60) At the time he

obtained the approval for the search, Ms. Carter had listed 108 S. Governor' s Boulevard in

Dover as her residence and had not reported to the probation office that she was staying at Room

153 of the Super 8 Motel. (Id. at 57)

       On the morning of September 28, the Dover Safe Streets unit gathered and prepared to

execute the administrative search of Room 153. (See Tr. at 25-26, 37) Porter testified that he

specifically requested that Officer Joshua Boesenberg of the Dover Police Department conduct

surveillance at the Super 8 rvt;otel to see if he could "locate the Kia Soul and put eyes on the

room." (Id. at 25, 28, 37) When Boesenberg arrived at the motel, he reported back that he

observed a black Kia Soul with mud along the wheel well parked in front of Room 153 . (Id. at



                                                  2
Case 1:19-cr-00020-LPS Document 60 Filed 11/10/20 Page 4 of 14 PageID #: 279




25-26, 37) Porter also asked an undercover officer to make contact with motel management.

(Id. at 37-38) The motel manager stated that Room 153 was registered to Defendant and that

Defendant told him he would be staying there with his "girlfriend." (Id. at 38)

       During Boesenberg' s ongoing surveillance at the Super 8 Motel (which eventually lasted

about three hours), he reported to Porter that he had observed Defendant exit Room 153, enter

the black Kia Soul, and leave the motel parking lot in the Kia. (Tr. at 26-28, 31-32, 43) Porter

then followed the black Kia Soul to the South Dover McDonald' s and observed the vehicle back

into a parking space, where a white male (R.B.) entered the passenger side of the Kia. (Id. at 43-

44) Porter and other members of the Safe Streets unit had parked their vehicles in the parking lot

and from there witnessed R.B. hand items back and forth with Defendant. (Id. at 45 , 95-96) A

decision was made at that moment to arrest Defendant based on his outstanding civil contempt

capias warrant and based on what appeared to have been a drug transaction just observed. (Id. at

45, 73-74, 79) As he approached the driver' s-side door of the Kia, Porter observed U.S.

currency in the center console and what appeared to be MDMA on the passenger-side

floorboard. (Id. at 45, 97) As Defendant was placed into custody, Porter asked Defendant if Ms.

Carter was in Room 153 at the Super 8 Motel, to which Defendant answered, "Yes, she is there

now." (Id. 45-46, 78) Law enforcement proceeded to conduct a limited search of the black Kia

Soul and then Porter drove the vehicle back to the Super 8 Motel parking lot. (Id. at 46, 80, 97-

98)

       Soon after the events at the McDonald' s parking lot, law enforcement executed the

administrative search of Room 153 at the Super 8 Motel. (Tr. at 47) An officer knocked on the

door and it was answered by Ms. Carter, who was then placed in handcuffs. (Id.) Prior to Ms.

Carter answering the knock on the door, law enforcement had not witnessed her at the Super 8



                                                3
Case 1:19-cr-00020-LPS Document 60 Filed 11/10/20 Page 5 of 14 PageID #: 280




Motel; the only information they had specifically tying Ms. Carter to drug transactions had come

from the Confidential Informant. (Id. at 29-30, 56-57)

       At that point, Porter conducted an additional search of the Kia Soul, and recovered in that

search heroin, MDMA, and a 9 mm handgun. (Id. at 47-48) Porter also assisted law

enforcement with the search of Room 153, where heroin, MDMA, and other personal items were

recovered. (Id. at 47-48, 85, 87)

       On February 5, 2019, Defendant was charged in an indictment with the following: (1)

possession of a firearm by a prohibited person, in violation of 18 U.S.C. §§ 922(g)(l) &

924(a)(2); (2) possession of a firearm in furtherance of a drug trafficking crime, in violation of

18 U.S.C . § 924(a)(l)(A)(I); (3) possession with intent to distribute a mixture and substance

containing a detectible amount of methylenedioxymethamphetamine (MDMA), in violation of

21 U.S.C. §§ 841(a)(l) & (b)(l)(C); and, (4) possession of heroin, in violation of 21 U.S .C. §§

841(a)(l) & (b)(l)(C). (D.I. 7) On October 1, 2019, a grand jury returned a superseding

indictment, which contains the same counts and also expressly alleges that Defendant knew he

was a convicted felon when he possessed the firearm he is alleged to have unlawfully possessed

in Count 1. (D.I. 34)4

       On August 23 , 2019, Defendant filed a motion to suppress (D.I. 26), along with a motion

to dismiss (D.I. 27) and discovery-related motions (see D.I. 28-30). The government responded

on September 17, 2019. (D .I. 3 3) Defendant did not file a reply brief. Subsequently, on March

5, 2020, the Court held an evidentiary hearing with live in-person testimony from Police Officer



       4
          Based on the superseding indictment, the Court will deny the motion to dismiss Count 1
of the original indictment, which was based on that earlier indictment' s alleged non-compliance
with the subsequently-issued Supreme Court decision in Rehaifv. United States, 139 S. Ct. 2191 ,
2200 (2019). (D .I. 27 at 1; see also D .I. 3 3 at 9)


                                                 4
 Case 1:19-cr-00020-LPS Document 60 Filed 11/10/20 Page 6 of 14 PageID #: 281




Joshua Boesenberg (see Tr. at 23-33 , 89-93), Probation Officer Rick Porter (see id. at 33-88),

and Probation Officer Daniel Stagg (see id. at 93-99). After COVID-19-related delays at the

Federal Detention Center extended the time it took for Defendant to confer with his counsel

following the evidentiary hearing (see D.I. 49, 51), the parties completed supplemental briefing

on July 31, 2020 (see D.I. 53-55).

II.    DISCUSSION

       A.      Motion to Suppress Evidence (D.I. 26)

       The Fourth Amendment protects the "right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures." U.S. Const. amend. IV.

"To deter Fourth Amendment violations, when the Government seeks to admit evidence

collected pursuant to an illegal search or seizure, the judicially created doctrine known as the

exclusionary rule .. . suppresses that evidence and makes it unavailable at trial." United States v.

Katzin, 769 F.3d 163, 169 (3d Cir. 2014). Here, Defendant seeks to suppress all evidence seized

from the Kia Soul. (D.I. 55 at 1-2; D.I. 56 at 8-11) Defendant also seeks to suppress all

evidence seized from Room 153 at the Super 8 Motel pursuant to the administrative search

directed at Ms. Carter.5 (D.I. 55 at 2-7; D.I. 56 at 11-17)

               1.      The Warrantless Search of the Kia Soul Did
                       Not Violate Defendant's Fourth Amendment Rights

       Warrantless searches that do not fall within "a few specifically established and well-




       5
          Defendant had previously sought to suppress evidence seized from the motel room on
the basis that the police did not have probable cause, due to the Confidential Informant's alleged
unreliability. (D.I. 26 at 3-6) Defendant had also sought to suppress evidence obtained from the
Kia Soul and his subsequent statements as fruit of the poisonous tree flowing from an allegedly
illegal arrest in the McDonald' s parking lot. (D.I. 26 at 6-9) Following the evidentiary hearing
and further discussions among the parties, Defendant dropped these grounds for his motion and
narrowed the issues for the Court to decide. (See D.I. 51at13; D.I. 53 at 2 n.l)


                                                 5
 Case 1:19-cr-00020-LPS Document 60 Filed 11/10/20 Page 7 of 14 PageID #: 282



delineated exceptions" are "per se unreasonable under the Fourth Amendment." Katz v. United

States, 389 U.S. 347, 357 (1967). One such exception is a search incident to arrest. In Arizona

v. Gant, 556 U.S. 332, 343 (2009), the Supreme Court explained that a warrantless search of a

vehicle pursuant to a lawful arrest is justified when the arrestee is unsecured and within reaching

distance of the passenger compartment or it is reasonable to believe evidence relevant to the

crime may be found in the vehicle. Additionally, under the automobile exception, law

enforcement may search a vehicle without a warrant if there is probable cause to believe that the

vehicle contains evidence of a crime. See United States v. Ross, 456 U.S. 798, 809 (1982);

United States v. Donahue, 764 F.3d 293 , 299-300 (3d Cir. 2014).

       In the instant case, law enforcement had not obtained a warrant when it searched the Kia

Soul and seized the firearm and drugs from the vehicle. Defendant argues that the government

cannot satisfy its burden to show, by a preponderance of the evidence, that the warrantless search

was constitutional under the search incident to arrest or automobile exceptions. See United

States v. Ritter, 416 F.3d 256, 261 (3d Cir. 2005). Defendant primarily contends that law

enforcement moving the Kia Soul from the McDonald' s to the Super 8 Motel before searching

the vehicle undermines the government' s ability to carry its burden. (D.I. 53 at 8-9) The Court

disagrees.

       With respect to the search incident to arrest exception, Defendant' s argument is not

directed to what the government is actually contending. Contrary to Defendant's suggestion, the

government does not rely on the "immediate control" justification set out in Chime! v.

California, 395 U.S. 752, 763 (1969), which authorizes police to search a vehicle when the

arrestee is unsecured and within reaching distance of the passenger compartment at the time of

the search. (D.I. 54 at 4-5) Rather, the government relies on what it contends was a reasonable



                                                 6
 Case 1:19-cr-00020-LPS Document 60 Filed 11/10/20 Page 8 of 14 PageID #: 283



belief that evidence relevant to the crime Defendant had just been arrested for in the McDonald's

parking lot might be found in the Kia Soul. See Riley v. California, 573 U.S. 373 , 385 (2014)

(" [A]n independent exception for a warrantless search of a vehicle' s passenger compartment [is]

when it is reasonable to believe evidence relevant to the crime of arrest might be found in the

vehicle.").

       The government has carried its burden with respect to this second "reasonable belief'

component of the search incident to arrest exception. The government has proven by a

preponderance of the evidence that it was reasonable to believe evidence of a drug crime might

be found in the Kia Soul, given that law enforcement had just witnessed what appeared to be a

drug transaction between Defendant and R.B . take place in the vehicle, and further observed a

bag of what appeared to be MDMA in plain view on the passenger side floorboard as well as

currency in the center console. (Se e D.I. 54 at 5)

       An additional, independently-sufficient basis establishing the lawfulness of the search is

the automobile exception, with respect to which the government has also met its burden.

Notably, the Court agrees with the government that Defendant does not dispute that probable

cause existed to believe that evidence of a crime would be found in the vehicle at the time of the

search. (See D.I. 54 at 7; see also id at 5-6 & n.3) Instead, Defendant argues that moving the

Kia from the McDonald' s to the Super 8 Motel renders the automobile exception inapplicable.

(See D.I. 53 at 1O; D.I. 54 at 6-7) But Defendant has not identified any legal support for this

proposition, nor is the Court aware of any. To the contrary, the Supreme Court has instructed

that "[t]here is no requirement that the warrantless search of a vehicle occur contemporaneously

with its lawful seizure." United States v. Johns, 469 U. S. 478, 484 (1985); see also Donahue,

764 F.3d at 298 (stating that automobile exception carries "virtually no temporal, physical, or



                                                  7
 Case 1:19-cr-00020-LPS Document 60 Filed 11/10/20 Page 9 of 14 PageID #: 284



numerical limitations" and applying that exception to warrantless searches of vehicle occurring

on four separate occasions, in three different locations, over span of five days). The Court is

persuaded that probable cause existed for law enforcement to believe that the Kia Soul would

contain evidence of a crime at the time the search was conducted. 6

               2.      The Search of Room 153 at the Super 8 Motel Did
                       Not Violate Defendant's Fourth Amendment Rights

       Probationers "do not enjoy the absolute liberty to which every citizen is entitled, but only

conditional liberty properly dependent on observance of special probation restrictions." Griffin

v. Wisconsin, 483 U.S. 868, 874 (1987). Such restrictions may include being subject to

warrantless administrative searches; that is, a search approved through the probation office, not a

judicial officer. See United States v. Knights, 534 U.S. 112, 119 (2001). An administrative

probation search must be supported by reasonable suspicion. Id. at 121. Reasonable suspicion is

assessed based on the totality of the circumstances, requiring a determination as to whether the

"officer has a particularized and objective basis for suspecting legal wrongdoing." United States

v. Arizu, 534 U.S. 266, 273 (2002). "Although a mere 'hunch' does not create reasonable

suspicion, the level of suspicion the standard requires is considerably less than proof of

wrongdoing by a preponderance of the evidence, and obviously less than is necessary for

probable cause." Navarette v. California, 572 U.S. 393, 397 (2014). "When an officer has

reasonable suspicion that a probationer subject to a search condition is engaged in criminal

activity, there is enough likelihood that criminal conduct is occurring that an intrusion on the

probationer's significantly diminished privacy interests is reasonable." Knights, 534 U.S. at 121.


       6
         The parties' supplemental briefing also addresses other potential justifications for the
vehicle search (i.e., inventory search, administrative search) (see D.I. 53 at 10-11; D.I. 54 at 8),
which the Court need not address given the Court's conclusions on the applicability of the search
incident to arrest and automobile exceptions.


                                                 8
Case 1:19-cr-00020-LPS Document 60 Filed 11/10/20 Page 10 of 14 PageID #: 285



"Parole agents, like other law enforcement officers, should ' draw on their own experience and

specialized training to make inferences from and deductions about the cumulative information

available to them that might well elude an untrained person. "' United States v. Henley, 941 F.3d

646, 651-52 (3d Cir. 2019) (quoting Arvizu, 534 U.S . at 273).

       Porter obtained the administrative authorization for a search of Ms. Carter and the motel

room on September 27. Although Defendant was not the subject of this search, the government

does not dispute that Defendant had a legitimate expectation of privacy in the motel room and,

therefore, has standing to challenge the constitutionality of the administrative search. 7 (D.I. 54 at

9)

       Defendant argues that the government cannot show reasonable suspicion existed to

support the administrative search, reasoning there was insufficient evidence to establish that Ms.

Carter was staying in Room 153 and, moreover, that law enforcement was only in possession of

uncorroborated information provided by the Confidential Informant. (D.I. 53 at 14-17)

Defendant characterizes all of the other information law enforcement had in its possession -

Porter's observation a week prior to September 28 of Ms. Carter driving a black Kia Soul, the

Confidential Informant' s identification of Ms. Carter as operating a black Kia Soul with mud on

the wheel well, Boesenberg' s observation of a black Kia Soul with mud on the wheel well

parked outside Room 153 at the Super 8 Motel, law enforcement' s awareness that Ms. Carter and

Defendant had a romantic relationship, and the motel manager' s telling officers that Defendant



       7
         The parties' supplemental filings discuss law enforcement' s compliance with state-law
procedures governing searches (e.g. , whether Porter and his supervisor adequately followed
guidelines in approving the administrative search) and whether these matters are relevant to
Defendant' s motion to suppress. (See D.I. 53 at 14-15; D.I. 54 at 10-11) Because Defendant
confirms that he "is not arguing that the officers ' failure to comply with state-law procedures is
the reason the evidence must be suppressed" (D.I. 55 at 2), the Court need not decide this issue.


                                                  9
Case 1:19-cr-00020-LPS Document 60 Filed 11/10/20 Page 11 of 14 PageID #: 286



was staying in the room within his "girlfriend" - as merely static details that do not support

reasonable suspicion that Ms. Carter was engaged in illegal conduct. (See D.I. 55 at 3; see also

D.I. 53 at 15-16 (citing United States v. Mendonsa, 989 F.2d 366,369 (9th Cir. 1993)) The

Court disagrees. Defendant's theory is, as the government correctly explains, an attempt to

isolate individual facts from their larger context. (D.I. 54 at 13) "Evaluating factors in isolation

and then according no weight to conduct susceptible to innocent explanation departs sharply

from the Supreme Court's teachings." Henley, 941 F.3d at 652-53.

       Considering the totality of the circumstances, as the Court must, the .Court agrees with the

government that it was reasonable to suspect Ms. Carter was engaged in illegal activities on

September 28, 2018, and thus, the administrative search of Room 153 did not violate the Fourth

Amendment. Law enforcement' s prior interactions with Defendant and Ms. Carter, along with

their existing knowledge of their relationship and the motel manager' s identification of

Defendant staying in Room 153 with his "girlfriend," reasonably corroborated law enforcement's

suspicion that Ms. Carter was staying in Room 153. Further support is found in the fact that Ms.

Carter answered the door when officers knocked, prior to their undertaking the search. 8

       Reasonable suspicion to believe that evidence relating to heroin and firearms offenses

would be found in Room 153 was also supported by information that had been provided by the


       8
         Defendant suggests that Ms. Carter's answering of the door did not establish she was
staying at the motel and may have merely indicated she was a guest. (See D.I. 53 at 15; D.I. 55
at 2-3) That may be, but the Court agrees with the government that its burden is not to establish
facts unequivocally. (See D.I. 54 at 13 n.10) The government has met its burden to prove, by a
preponderance of the evidence, reasonable suspicion, based on the totality of circumstances,
including the several hours Ms. Carter had been in the motel room without leaving, the motel
manager' s statements, and the information provided by Defendant ("Yes, she is there now").
Additionally, as the government also points out, Ms. Carter's authorized address was 108 S.
Governor' s Ave. , so law enforcement had reason to suspect that her alleged presence at the
Super 8 Motel was a violation of the terms of her probation, further justifying the administrative
search. (See D.I. 46. Ex. 1)

                                                 10
Case 1:19-cr-00020-LPS Document 60 Filed 11/10/20 Page 12 of 14 PageID #: 287



Confidential Informant and had been corroborated prior to the execution of the administrative

search. This includes the registration of Room 153 to Defendant, Defendant' s driving a black

Kia Soul with mud on the wheel well to the McDonald' s, and Defendant's apparent engagement

in a drug transaction in that vehicle in the McDonald' s parking lot. Thus, in view of the entire

record, the Court is persuaded that officers had particularized and objective bases to suspect that

Ms. Carter was engaged in illegal activities in Room 153.

       Finally, the Court is also persuaded that the evidence from Room 153 would inevitably

have been discovered even without the administrative search. (D.I. 54 at 16) Law enforcement

has just observed Defendant leave the motel and go to the McDonald' s parking lot where he was

then arrested in the midst of an alleged drug transaction. Drugs and money were in plain view in

the vehicle when Defendant was arrested at the McDonald' s parking lot. Subsequent, lawful

actions by law enforcement would have inevitably led them to search Room 153 - where

Defendant had last spent the night and the location from which he left before heading to

McDonald's - and to have found and seized the evidence Defendant now seeks to suppress.

       Therefore, Defendant's motion to suppress the evidence seized via the warrantless search

of Room 153 at the Super 8 Motel will be denied.

       B.      Motion to Compel Production of
               Rule 404(b) and Rule 609 Evidence (D.I. 28)

       Federal Rule of Evidence 404(b) requires that the government provide reasonable notice

prior to trial of its intention to use evidence of other crimes, wrongs, or acts for the purpose of

proving motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake,

or lack of accident. "Courts that have considered what constitutes ' reasonable notice' have

concluded that notice of intent to use Rule 404(b) evidence seven to ten days prior to trial is

sufficient," United States v. Long-Parham, 183 F. Supp. 3d 746, 750 (W.D. Pa. 2016) (collecting


                                                 11
Case 1:19-cr-00020-LPS Document 60 Filed 11/10/20 Page 13 of 14 PageID #: 288



cases), although production of Rule 404(b) evidence up to thirty days prior to trial is also typical,

see, e.g., United States v. Campell, 2018 U.S. Dist. LEXIS 34936 (D. Del. Mar. 5, 2018); United

States v. Smith, 2017 U.S. Dist. LEXIS 185827 (D. Del. Nov. 9, 2017). Federal Rule of

Evidence 609 provides that impeachment by evidence of a criminal conviction may be used

under certain circumstances.

       Defendant moves to compel the government' s production of Rule 404(b) and Rule 609

evidence that it intends to introduce in its case-in-chief at least thirty days before trial. (D.I. 28

at 6) The Court's general practice is not to set any such deadlines prior to even scheduling a

trial, which is the status of this case. No reason to depart from this practice has been identified

here. Accordingly, the Court will deny Defendant's motion without prejudice to renew in

connection with or after the Court schedules trial.

       C.      Motion to Preserve Law Enforcement Notes (D.I. 29)

       Law enforcement must preserve rough notes so that the trial court can determine whether

the notes should be made available to defendants pursuant to Brady v. Maryland or the Jencks

Act. See United States v. Ammar, 714 F.2d 238, 259 (3d Cir. 1983); United States v. Vella, 562

F.2d 275, 276 (3d Cir. 1977). Defendant moves for an order requiring all government agents and

state and local law enforcement officers who participated in the investigation of this case to

retain and preserve all rough notes and writings. (D.I. 29 at 4-5) The government represents that

"all the interviews that were conducted during the investigation were videotaped and the videos

of those interviews have been provided to Defendant's counsel." (D.I. 33 at 9) Further, the

government "does not object to an order requiring that any rough notes currently in the

possession oflocal, state, or federal law enforcement be preserved." (D.I. 33 at 9) Accordingly,

the Court will grant Defendant's motion.



                                                  12
Case 1:19-cr-00020-LPS Document 60 Filed 11/10/20 Page 14 of 14 PageID #: 289



       D.      Motion for Discovery (D.I. 30)

       In Brady v. Maryland, 373 U.S. 83 , 87 (1963), the Supreme Court held that "suppression

by the prosecution of evidence favorable to an accused upon request violates due process where

the evidence is material either to guilt or to punishment, irrespective of the good faith or bad

faith of the prosecution." The government must disclose materials that go to the question of guilt

or innocence as well as materials that might affect the jury' s judgment of the credibility of a

crucial prosecution witness. See Giglio v. United States, 405 U.S . 150, 154-55 (1972); see also

United States v. Perdomo, 929 F.2d 967 (3d Cir. 1991).

       Defendant moves for an order compelling the government to provide him with full

discovery pursuant to Federal Rule of Criminal Procedure 16 as well as evidence and

information that is favorable to his defense in accordance with Brady, Giglio, and their progeny.

(D.I. 30) The government responds that it is aware of its obligations and that " [s]uch materials

will be produced in accordance with the applicable case law and the orders and procedures of the

Court." (D .I. 33 at 10) The Court will hold the government to these representations and,

accordingly, will deny Defendant' s motion without prejudice to renew. See United States v.

Marshall, 471 F. Supp. 2d 479 (D. Del. 2007).

III.   Conclusion

       An appropriate Order follows.




                                                 13
